Citation Nr: 1810845	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  13-33 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for headache syndrome (claimed as migraine headaches and head).

2.  Entitlement to service connection for L5-S1 degenerative disc disease (Lumbar spine DDD) (also claimed as severe low back pain and spurs in spine).


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1963 to July 1986.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2103 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

In the multiple VA Form 9 Substantive Appeal filed by the Veteran, he requested to appear at a hearing before a member of the Board.  In subsequent July 2016 correspondence, however, the appellant withdrew the request for a Board hearing.  The Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704 (e).

In April 2017, the Board remanded these matters for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

As stated above, the issues on appeal were previously remanded by the Board in April 2017.  In that remand, the Board instructed the AOJ to schedule the Veteran for VA medical examinations to address the nature and etiology of his headaches and lumbar spine disorder.  Though VA examinations were scheduled in June 2017, there is no evidence that the Veteran was provided with proper notification of the examination dates, times and locations.  As such, the Board finds new VA examinations are warranted due to the lack of evidence that the Veteran was provided notice of the scheduled VA examinations.

The Veteran is reminded that he is expected to attend scheduled examinations or give proper notice in the event of cancellation. VA has a duty to assist the Veteran in obtaining information, and the Veteran has a duty on his part to cooperate with VA in developing a claim.  Wood v. Derwinski, 1 Vet. App. 190 (1991). The Veteran must aid in the development of his claims by attending the VA examination as requested.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran a VA spine examination with an appropriate expert to determine the nature and etiology of his claimed low back disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies should be performed. 

For each currently diagnosed low back disability, the examiner should provide an opinion as to whether the disability is, at least as likely as not (50 percent probability or more), related to a disease or injury in service.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed, and a discussion of the facts and medical principles involved must be provided.   If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

2.  Then, afford the Veteran a VA neurological examination with an appropriate expert to determine the nature and etiology of his claimed headache syndrome.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies should be performed. 

For any currently diagnosed headaches, the examiner should provide an opinion as to whether the disability is, at least as likely as not (50 percent probability or more), related to a disease or injury in service.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed, and a discussion of the facts and medical principles involved must be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3.  The Veteran must be notified in writing at his correct, current address of record that he is being scheduled for VA examinations and of the potential consequences that may result from his failure to attend a VA examination pursuant to 38 C.F.R. § 3.655.  The AOJ is specifically instructed to document such notification in the Veteran's claims file.

4.  After ensuring compliance with the development requested above, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




